Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. US 10521910. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 1-34 recites claims 52-73 of instant application.
For Example:

Instant application
Reference.
Claim limitations
52. A system for identifying growth in a culture media inoculated with a biological sample and disposed in an optically transparent container, the system comprising: an image acquisition device for capturing digital images of the culture media; memory storing information regarding the captured digital images; and one or more processors operable to execute a non-transitory computer-readable memory storage medium having program instructions encoded thereon configured to cause the one or more processors to perform the following instructions: at an onset of incubation of a plated culture media (t.sub.0), obtaining a first digital image of the media, the first digital image having a plurality of pixels; assigning coordinates to one or more pixels of the first digital image; after a period of incubation for the media (t.sub.x), obtaining a second digital image of the media, the second digital image having a plurality of pixels; aligning the second digital image with the first digital image, wherein said alignment is based on the coordinates assigned to the pixels of the first image and one or more pixels of the second image corresponding to the pixels of the first image that were assigned the coordinates; generating spatial contrast data indicative of changes between locally adjacent pixels of the second digital image; generating temporal contrast data indicative of changes between corresponding pixels of the first and second digital images; for each of a plurality of pixels of the second digital image, assigning a contrast value to the pixel based on a combination of the spatial contrast data and the temporal contrast data of the pixel; associating adjacent pixels having contrast values that are greater than a predetermined threshold and within a predetermined margin of error of one another, the associated pixels constituting an identified object; and storing each identified object in memory as a candidate colony.

53. The system of claim 52, wherein combining the spatial and temporal contrast data comprises averaging the spatial and temporal contrast data.
54. The system of claim 53, wherein the spatial and temporal contrast data are combined according to a weighted average.

55. The system of claim 52, wherein the one or more processors are operable to execute the following instructions: obtaining a plurality of images at time t.sub.x, each of the plurality of images being obtained under different illumination conditions; processing spatial data in each of a plurality of images obtained at t.sub.0; and combining the processed spatial data.
56. The system of claim 55, wherein processing spatial data comprises separately processing spatial data results for each illumination condition, and selecting a maximum result from the separately processed spatial data results.

57. The system of claim 52, wherein the one or more processors are operable to execute the following instructions to generate temporal contrast data: obtaining a plurality of images at time t.sub.0, each of the plurality of images being obtained under different illumination conditions; obtaining a plurality of images at time t.sub.x, the illumination conditions of each image at time t.sub.x corresponding to the illumination conditions of an image obtained at time to; processing temporal data in each of the corresponding to and t.sub.x images; and combining the processed temporal data.

58. The system of claim 57, wherein processing temporal data comprises separately processing temporal data results for each illumination condition, and selecting a maximum result from the separately processed temporal data results.

59. The system of claim 58, wherein the one or more processors are operable to execute the following instructions, for a given identified object: obtaining a plurality of object features from the pixels associated with the object, wherein the object features comprise at least one morphometric feature, the morphometric feature being at least one of an object shape, object area, object perimeter or object edge; combining the object features using a classification algorithm; comparing the combined object features to object feature information for a plurality of microorganisms stored in memory; and classifying the identified object as a type of microorganism based on the comparison.

60. The system of claim 59, wherein the object features further comprise at least one spectral feature, the spectral feature being at least one of an object color, object brightness, object hue, or object chroma.

61. The system of claim 59, wherein the object features further comprise at least one temporal feature, the temporal feature being at least one of an object growth rate, a change in object color, or a projected time that the object was first visually observable.

62. The system of claim 59, wherein at least one of the object features is obtained for each pixel of the identified object, and then combined using one or more statistical histogram features.

63. The system of claim 59, wherein the classification algorithm is a supervised machine learning algorithm, wherein the combined object features are compared to object feature information for four or fewer microorganisms stored in memory.

64. The system of claim 52, wherein the one or more processors are operable to execute the following instructions for a given identified object: for each pixel of the identified object, assigning a temporal contrast value to the pixel based on the temporal contrast data of the pixel; identifying one or more maxima from the assigned temporal contrast values; if more than one maximum is identified, determining whether the maxima are associated with a common colony forming unit or with different colony forming units; and for any two maxima determined to be associated with different colony forming units, segmenting the identified object into two objects based at least in part on respective locations of said two maxima.

65. The system of claim 64, wherein the one or more processors are operable to execute the following instructions to determine whether two maxima are associated with a common colony forming unit or with different colony forming units: for each maximum, determining a distance from the maximum to an edge of the identified object; calculating an inclusion factor value based on each determined distance and the distance between the two maxima; and comparing the inclusion factor value to a predetermined range, wherein the maxima are associated with a common colony forming unit if the inclusion factor value is less than the predetermined range, and the maxima are associated with different colony forming units if the inclusion factor value is greater than the predetermined range.

66. The system of claim 65, wherein the one or more processors are operable to execute the following instructions if the inclusion factor value is within the predetermined range: for each maximum, determining a region surrounding the maximum; and calculating a convexity of the respective regions surrounding the maxima, wherein if the convexity is greater than a threshold value, the maxima are associated with different colony forming units.


67. The system of claim 52, wherein the one or more processors are operable to execute the following instructions: identifying one or more objects in a digital image first in time based on the spatial contrast data; and for a given identified object in a digital image second in time, if the combined spatial and temporal contrast data for the object in the digital image second in time matches the spatial contrast data for an object identified in the digital image first in time, classifying the object in the second digital image as an artifact.
Claim limitations
18. An automated method for identifying microbial growth on plated media that has been inoculated with a culture and incubated, the method comprising: at the onset of incubation of the plated media (t.sub.0), obtaining a first digital image of the media, the first digital image having a plurality of pixels; assigning coordinates to one or more pixels of the first digital image; after a period of incubation for the media (t.sub.x), obtaining a second digital image of the media, the second digital image having a plurality of pixels; aligning the second digital image with the first digital image, wherein said alignment is based on the coordinates assigned to the pixels of the first image and one or more pixels of the second image corresponding to the pixels of the first image that were assigned the coordinates; generating spatial contrast data indicative of changes between locally adjacent pixels of the second digital image; generating temporal contrast data indicative of changes between corresponding pixels of the first and second digital images; for each of a plurality of pixels of the second digital image, assigning a contrast value to the pixel based on a combination of the spatial contrast data and the temporal contrast data of the pixel; associating adjacent pixels having contrast values that are greater than a predetermined threshold and within a predetermined margin of error of one another, the associated pixels constituting an identified object; and storing each identified object in memory as a candidate colony.









19. The method of claim 18, wherein combining the spatial and temporal contrast data comprises averaging the spatial and temporal contrast data and wherein the spatial and temporal contrast data are combined according to a weighted average.


20. The method of claim 18, wherein generating spatial contrast data comprises: obtaining a plurality of images at time t.sub.x, each of the plurality of images being obtained under different illumination conditions; processing spatial data in each of the plurality of  images; and combining the processed spatial data, wherein processing spatial data comprises separately processing spatial data results for each illumination condition, and selecting a maximum result from the separately processed spatial data results.



21. The method of claim 18, wherein generating temporal contrast data comprises: obtaining a plurality of images at time t.sub.0, each of the plurality of images being obtained under different illumination conditions; obtaining a plurality of images at time t.sub.x, the illumination conditions of each image at time t.sub.x corresponding to the illumination conditions of an image obtained at time t.sub.0; processing temporal data in each of the corresponding t.sub.0 and t.sub.x images; and combining the processed temporal data, wherein processing temporal data comprises separately processing temporal data results for each illumination condition, and selecting a maximum result from the separately processed temporal data results.



22. The method of claim 18, further comprising, for a given identified object: obtaining a plurality of object features from pixel information associated with the object, wherein the object features comprise at least one morphometric feature, the morphometric feature being at least one of an object shape, object area, object perimeter or object edge; combining the object features using a classification algorithm; comparing the combined object features to object feature information for a plurality of microorganisms stored in memory; and classifying the identified object as a type of microorganism based on the comparison.


23. The method of claim 22, wherein the object features further comprise at least one spectral feature, the spectral feature being at least one of an object color, object brightness, object hue, or object chroma.

24. The method of claim 22, wherein the object features further comprise at least one temporal feature, the temporal feature being at least one of an object growth rate, a change in object color, or a projected time that the object was first visually observable.

25. The method of claim 22, wherein at least one of the object features is obtained for each pixel of the identified object, and then combined using one or more statistical histogram features.

26. The method of claim 22, wherein the classification algorithm is a supervised machine learning algorithm, wherein the combined object features are compared to object feature information for four or fewer microorganisms stored in memory.

27. The method of claim 18, further comprising, for a given identified object: for each pixel of the identified object, assigning a temporal contrast value to the pixel based on the temporal contrast data of the pixel; identifying one or more maxima from the assigned temporal contrast values; if more than one maximum is identified, determining whether the maxima are associated with a common colony forming unit or with different colony forming units; and for any two maxima determined to be associated with different colony forming units, segmenting the identified object into two objects based at least in part on the respective locations of said two maxima.

28. The method of claim 27, wherein determining whether two maxima are associated with a common colony forming unit or with different colony forming units further comprises: for each maximum, determining a distance from the maximum to an edge of the identified object; calculating an inclusion factor value based on each determined distance and the distance between the two maxima; and comparing the inclusion factor value to a predetermined range, wherein the maxima are associated with a common colony forming unit if the inclusion factor value is less than the predetermined range, and the maxima are associated with different colony forming units if the inclusion factor value is greater than the predetermined range.



29. The method of claim 28, wherein if the inclusion factor value is within the predetermined range, the method further comprises: for each maximum, determining a region surrounding the maximum; and calculating a convexity of the respective regions surrounding the maxima, wherein if the convexity is greater than a threshold value, the maxima are associated with different colony forming units.

30. The method of claim 18, further comprising: identifying one or more objects in a digital image first in time based on the spatial contrast data; and for a given identified object in a digital image second in time, if the combined spatial and temporal contrast data for the object in the digital image second in time matches the spatial contrast data for an object identified in the digital image first in time, classifying the object in the second digital image as an artifact.

Explaining of the difference for ODP…


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braier et al.  US 5694478 is cited because the reference teaches “The present invention relates generally to the automated detection and identification of microbial colonies on an inoculated surface. More particularly, the method and apparatus of the present invention provides for early detection and identification of microbial colonies by identifying and analyzing specified indicia of colony growth and monitoring the growth of the colonies”. See Field of the Invention.
Thijsen et al. US 20060009912 is cited because the reference teaches “[0001] The invention relates to an apparatus for the classification of microorganisms. In particular, the invention relates to an apparatus for the classification of microorganisms with annotation of clinically and/or industrially relevant information”. 
Henn et al.  US 20160040215, because the reference teaches “Test solutions derived from microbial compositions include but are not limited to the lysate of such microbial compositions, the spent media of a liquid culture from a microbial composition, and other embodiments are easily recognizable by one skilled in the art. One skilled in the art will also recognize several embodiments of the antigen-based detection techniques or the genetic based techniques that are provided herein”, in [0332].
Allowable Subject Matter
2.		The following is a statement of reasons for the indication of allowable subject matter:  claims 52-73, would be in allowable condition, if applicant overcome the Double Patenting rejection above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts of Braier et al.  US 5694478 and Thijsen et al. US 20060009912, failed to teach or suggest for A system for identifying growth in a culture media inoculated with a biological sample and disposed in an optically transparent container, the system comprising: an image acquisition device for capturing digital images of the culture media; memory storing information regarding the captured digital images; and one or more processors operable to execute a non-transitory computer-readable memory storage medium having program instructions encoded thereon configured to cause the one or more processors to perform the following instructions: at an onset of incubation of a plated culture media (t.sub.0), obtaining a first digital image of the media, the first digital image having a plurality of pixels; assigning coordinates to one or more pixels of the first digital image; after a period of incubation for the media (t.sub.x), obtaining a second digital image of the media, the second digital image having a plurality of pixels; aligning the second digital image with the first digital image, wherein said alignment is based on the coordinates assigned to the pixels of the first image and one or more pixels of the second image corresponding to the pixels of the first image that were assigned the coordinates; generating spatial contrast data indicative of changes between locally adjacent pixels of the second digital image; generating temporal contrast data indicative of changes between corresponding pixels of the first and second digital images; for each of a plurality of pixels of the second digital image, assigning a contrast value to the pixel based on a combination of the spatial contrast data and the temporal contrast data of the pixel; associating adjacent pixels having contrast values that are greater than a predetermined threshold and within a predetermined margin of error of one another, the associated pixels constituting an identified object; and storing each identified object in memory as a candidate colony. As cited in independent claims 52 and 68.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664